Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mifsud (US 9,569,255 B1). 
As to claims 1 and 11,   Mifsud teaches method for recovering from an application failure, comprising:
generating a state machine representation of an application based on a plurality of workflow definitions describing a plurality of workflows of the application (The state machine builder may construct the state machine based on a state machine definition that defines the states included in the state machine and the state transitions between states. The state machine manager may retrieve the stored work item object corresponding to the work item using the associated work item object identifier. The state machine manager may then determine the current workflow execution state stored in the work item object. The current execution state may correspond to a particular state of the state machine. At an initial execution stage of the 
during execution of the application, determining that an interruption occurred at an identified state in the state machine representation of the application (a workflow execution that includes execution of a task corresponding to a current execution state of a state machine, transitioning to a next state in the state machine upon completion of the task, storing the next state as the current execution state in a stored work item object, halting the workflow execution in response to a failure event, and resuming the workflow execution at the current execution state after a failure condition created by the failure event is no longer present in accordance, col. 15, lines 16-26); and

resuming execution of the application at the identified state in the state machine representation of the application (resuming the workflow execution at the current execution state after determining that a client application has been launched subsequent to a failure event associated with the client application that caused an interrupt in execution of the workflow in accordance with one or more example embodiments of the disclosure, col. 18, lines 5-28).

As to claim 2 and 12, Mifsud teaches the interruption comprises a failure in a step in one of the plurality of workflows of the application (halting the workflow execution in response to a failure event, and resuming the workflow execution at the current execution state after a failure , and

resuming execution of the application comprises retrying execution of the step in the one of the plurality of workflows of the application (in accordance with example embodiments of the disclosure, an on-device state machine-based architecture may be used to resume a workflow execution for a work item at a current execution state of the state machine at which the workflow execution was halted as a result of an on-device failure event, col. 7, line 50- col. 8, line 5).

As to claims 3 and 13, Mifsud teaches retrying execution of the step in the one of the plurality of workflows of the application comprises executing the step in the one of the plurality of workflows of the application on a functioning component in a distributed system (executing a workflow for a work item using an on-device persistent state machine-based architecture. The state machine may include multiple states that correspond to stages of execution in the workflow. Each state in the state machine may be associated with one or more tasks to be executed in connection with that state. The state machine may further specify one or more state transitions for each state of the state machine. A state transition associated with a particular state may indicate a next state to transition to from the particular state upon completion of the one or more tasks associated with the particular state. Multiple state transitions may be associated .

As to claims 4 and 14, Mifsud teaches the interruption comprises termination of the application at the identified state, and resuming execution of the application comprises resuming execution of the application at a step of the one of the plurality of workflows of the application associated with the identified state based on steps of the one of the plurality of workflows of the application that have previously been executed and steps of the one of the plurality of workflows of the application that have not yet been executed (a workflow execution that includes execution of a task corresponding to a current execution state of a state machine, transitioning to a next state in the state machine upon completion of the task, storing the next state as the current execution state in a stored work item object, halting the workflow execution in response to a failure event, and resuming the workflow execution at the current execution state after a failure condition created by the failure event is no longer present in accordance, col. 15, lines 16-26; Each state in the state machine may be associated with one or more tasks to be executed in connection with that state, col. 2, lines 28-53).
a workflow execution that includes execution of a task corresponding to a current execution state of a state machine, transitioning to a next state in the state machine upon completion of the task, storing the next state as the current execution state in a stored work item object, halting the workflow execution in response to a failure event, and resuming the workflow execution at the current execution state after a failure condition, col. 15, lines 16-28), wherein resuming execution of the application comprises invoking the one or more functions in the application associated with the identified state based on the saved information (As a result of the function call, the client application may receive the task completion event and the work item object identifier and forward this information to the state machine manager along with an instruction to continue execution of the workflow based on the task having been completed, col. 5, lines 26-44).

As to claim 20, Misfud teaches a method for recovering from an application failure, comprising:

generating a state machine representation of an application based on a plurality of workflow definitions describing a plurality of workflows of the application (The state machine builder may construct the state machine based on a state machine definition that defines the 
during execution of the application: saving information about current values of inputs into one or more functions in the application associated with each state in the state machine representation of the application (The state machine builder may construct the state machine based on a state machine definition that defines the states included in the state machine and the state transitions between states. The state machine manager may retrieve the stored work item object corresponding to the work item using the associated work item object identifier. The state machine manager may then determine the current workflow execution state stored in the work item object. The current execution state may correspond to a particular state of the state machine. At an initial execution stage of the workflow, the current execution state may correspond to an initial state of the state machine col. 4, lines 20-35; a workflow execution that includes execution of a task corresponding to a current execution state of a state machine, transitioning to a next state in the state machine upon completion of the task, storing the next state as the current execution state in a stored work item object, halting the workflow execution in response to a failure event, and resuming the workflow execution at the current execution state after a failure condition created by the failure , and
determining that an interruption occurred at an identified state in the state machine representation of the application (The instruction may include an indication of whether the task was completed with or without an exception. Upon receiving this instruction, the state machine manager may determine the state transition that corresponds to completion of the task and transition the workflow to a next state in the state machine based on the determined state transition, col. 5, lines 28-46) ; and
resuming execution of the application at the identified state in the state machine representation of the application by invoking one or more functions in the application associated with the identified state based on the saved information associated with the identified state in the state machine representation of the application (A client application may make a call to the state machine manager to initiate execution of the workflow for the work item. For example, the client application may call a routine, subroutine, procedure, function, or the like that may cause a sequence or set of program instructions to be executed to cause the state machine manager to initiate execution of the workflow for the work item, col. 4, lines 34-44; a workflow execution that includes execution of a task corresponding to a current execution state of a state machine, transitioning to a next state in the state machine upon completion of the task, storing the next state as the current execution state in a stored work item object, halting the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (US 9,569,255 B1) in view of Ram (US 8,578,024 B1).
As to claims 5 and 15, Mifsud does not teach generating the state machine representation of the application comprises recognizing a common step between at least two workflow definitions of the plurality of workflow definitions based at least in part on the plurality of workflow definitions. However, Ram teaches generating the state machine representation of the application comprises recognizing a common step between at least two workflow definitions of the plurality of workflow definitions based at least in part on the plurality of workflow definitions (the state machine (135) is referred to as the signature of the network application (e.g., a binary network protocol such as RTP, RTCP, DNS, etc.). More details of identifying features, extracting feature values, and generating the signature(s) of a the classifier (103) is configured to classify the flows collected and processed by the data collector (102) in real time using a list of known signatures (e.g., state machine (135)) in the signature library (131), which are previously extracted /generated by the signature generator (106). For example, concurrently with a portion of a flow being generated in response to the attached server executing a network application to complete a task (e.g., by performing an Internet transaction), data packets (e.g., the first 24 or 48 nibbles in the payload) in the portion of the flow are processed by the classifier (103) in an expedient manner to identify the particular network application prior to the task or the flow being completed by the attached server, col. 8, lines 4-24).
It would have been obvious to one of ordinary skill in the art before effective filing data of claimed invention to incorporate the teaching of generating the state machine representation of the application comprises recognizing a common step between at least two workflow definitions of the plurality of workflow definitions based at least in part on the plurality of workflow definitions as taught by Jon into Ram to allow identifying network applications responsible for the traffic flows; therefore, improve system’s performance.
when full payload packets of input flows are received, a real-time classifier first reconstructs flows and then makes an attempt to label these flows using any existing packet content based signatures, col. 3, lines 39-52; input flow set for application A output list of common feature value pairs, col. 11, lines 20-38).

As to claim 9, Jon teaches reusing the intermediate artifact for a subsequent workflow that shares the common step (the classifier (103) is configured to classify the flows collected and processed by the data collector (102) in real time using a list of known signatures (e.g., state machine (135)) in the signature library (131), which are previously extracted /generated by the signature generator (106). For example, concurrently with a portion of a flow being generated in response to the attached server executing a network application to complete a task (e.g., by performing an Internet transaction), data packets (e.g., the first 24 or 48 nibbles in the payload) in the portion of the flow are processed by the classifier (103) in an expedient manner to identify the particular network application prior to the task or the flow being completed by the attached server, col. 8, lines 4-24).
As to clam 19, it is rejected for the same reason as claim 9 above.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (US 9,569,255 B1) in view of Jon (US 8,301,757 B2).
exploration engine 100 is configured to identify reusable dialog states. In many applications, common inputs are shared by different parts of the call flow. For example, a birth date prompt may be used at several stages of information collection from the caller. From the Exploration Processes' perspective, the reusable dialog state will be "known" on the second experience. However, by including the dialog state that was used to reach the current state and the state reached after the input, the Exploration Process can determine that the dialog state is reused by multiple parts of the call flow, col. 25. Lines 28-44).
It would have been obvious to one of ordinary skill in the art before effective filing data of claimed invention to incorporate the teaching of common step is based at least in part on recognizing a common template with common inputs within the at least two of the plurality of workflow definitions as taught by Jon into Ram to improve the ability to obtain statistics on the operation of applications in computer.
As to claims 7 and 17, Jon teaches recognizing the common step is based at least in part on recognizing common output via two or more steps in the application in response to common exploration engine 100 is configured to identify reusable dialog states. In many applications, common inputs are shared by different parts of the call flow. For example, a birth date prompt may be used at several stages of information collection from the caller. From the Exploration Processes' perspective, the reusable dialog state will be "known" on the second experience. However, by including the dialog state that was used to reach the current state and the state reached after the input, the Exploration Process can determine that the dialog state is reused by multiple parts of the call flow, col. 25. Lines 28-44).

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentable over the art of record in this application, the claim 1 presented to applicant for consideration and the application is allowanced if other independent claims are amended similar as proposed claim 1 below. 
1 (Currently Amended). A method for recovering from an application failure, comprising:
generating a state machine representation of an application based on a plurality of workflow definitions describing a plurality of workflows of the application;
during execution of the application, determining that an interruption occurred at an identified state in the state machine representation of the application; and
resuming execution of the application at the identified state in the state machine representation of the application;
wherein generating the state machine representation of the application comprises recognizing a common step, comprising common input , between at least two workflow definitions of the plurality of workflow definitions based at least in part on the plurality of workflow definitions;
wherein recognizing the common step is based at least in part on recognizing common output via two or more steps in the application in response to common input within the at least two of the plurality of workflow definitions;
caching an intermediate artifact produced by an instance of each workflow, wherein the intermediate artifact comprises a result of the common step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195